t c memo united_states tax_court stanley cohen petitioner v commissioner of internal revenue respondent docket no 4629-12l filed date r moves for summary_judgment that he may proceed with collection of assessed tax and interest following a collection_due_process_hearing and a determination by r's appeals_office appeals that a notice_of_federal_tax_lien may stand p objects on the basis that there is a genuine dispute as to the material fact of whether appeals properly refused to settle his liability on the same terms allegedly offered to other similarly situated taxpayers he had raised the same issue during a previous hearing following his receipt of a notice_of_intent_to_levy held appeals did not abuse its discretion in concluding that p was making the same claim both during the levy hearing and in response to the lien notice held further whether in making his claim in response to the lien notice p intended to raise a challenge to his underlying liability for tax and interest or whether he intended to request a settlement of that liability he was precluded from raising the issue under the first alternative pursuant to sec_6330 and under the second alternative pursuant to sec_6330 held further it was harmless error for the settlement officer to rely on the former section rather than the latter alvan lee bobrow for petitioner marc l caine diana p hinton and monica e koch for respondent memorandum opinion halpern judge this case is before the court for review of a determination determination made by respondent's appeals_office appeals that a notice_of_federal_tax_lien filed against petitioner was an appropriate action and that collection of unpaid federal_income_tax and interest for petitioner's and taxable calendar years may proceed we review the determination pursuant to sec_6320 and sec_6330 respondent has moved for summary_judgment in his favor motion petitioner objects 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar background the following facts are gathered from the pleadings the motion and the declaration of settlement officer laurence velazquez in support thereof and petitioner's objection there appears to be no disagreement as to those facts following this court's order and decision in park leasing assocs p'ship v commissioner docket no respondent in assessed the following amounts with respect to petitioner year federal_income_tax dollar_figure big_number big_number interest dollar_figure big_number big_number because petitioner did not upon notice_and_demand pay the assessed amounts respondent took steps to collect issuing to petitioner in a notice informing him of respondent's intent to levy and of petitioner's right to request a sec_6330 collection_due_process cdp hearing before appeals levy notice petitioner requested a hearing setting forth in the request the following grounds for disagreeing with the intended levy the amount of the liability is excessive and incorrect the taxpayer was an investor in a partnership the liability settled for with the other partners was substantially less than the amount billed the taxpayer the taxpayer requests equal treatment because petitioner's hearing request was not timely made appeals treated it not as a request for a cdp hearing but as a request for a so-called equivalent_hearing see sec_301_6320-1 sec_301_6330-1 proced admin regs describing the nature of an equivalent_hearing during the equivalent_hearing levy hearing petitioner's representative attorney alvan l bobrow raised the issue of interest abatement under sec_6404 claiming that the other partners were offered a settlement that did not include tax-motivated transaction interest and that a similar settlement was not offered to petitioner mr bobrow also questioned whether respondent had timely assessed the tax and interest that he was trying to collect he provided documentation of the settlement terms allegedly accorded other partners appeals determined that the documentation that he presented failed to show that settlements had been offered to other partners in the partnership in issue appeals determined that petitioner had not formally proposed any alternative to the levy action and w ithout an alternative to consider levy action is appropriate appeals also determined not to abate any interest since petitioner had not established that a ministerial and or managerial error was made a requirement for interest abatement pursuant to sec_6404 in date appeals issued to petitioner a decision letter summarizing its decisions petitioner attempted to invoke our jurisdiction for among others the purpose of our reviewing the decision letter we dismissed the case for lack of jurisdiction cohen v commissioner docket no 10l subsequently in someone in respondent's collection function determined that to assist collection of the unpaid assessments respondent would issue to petitioner a notice_of_federal_tax_lien on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice the lien notice was with respect to the same assessments of tax and interest that were the grounds for the levy notice in response to the lien notice petitioner by his attorney mr bobrow timely filed a form request for a collection_due_process or equivalent_hearing lien hearing request form on that form petitioner checked the box identifying the notice_of_federal_tax_lien as the basis for his hearing request in the section requiring him to check the most appropriate box describing his reason for disagreeing with the tax_lien he did not check one of the boxes asking for a collection alternative ie installment_agreement or offer-in-compromise he checked the box other and wrote in the following reason taxpayer was not treated the same as other partners who received settlement offers from the tax_appeals office settlement officer laurence velazquez conducted most of petitioner's cdp hearing lien hearing he had had no prior involvement with petitioner with respect to the unpaid tax at issue he verified that all relevant requirements of law or administrative procedure had been satisfied on date he entered in the case activity record that petitioner was previously granted an equivalent_hearing on these tax periods for proposed levy action the liabilities remain due and owing he noted that on the lien hearing request form petitioner raised the same issue that was raised during the equivalent_hearing levy case he added on a conference was held with your power_of_attorney alvan bobrow during the conference the poa raised the issue of interest abatement under sec_6404 claiming that the other partners were offered a settlement in that did not include the charging of tax motivated interest and that this settlement was not offered to you this issue is now precluded as it is a challenge to the underlying liability and the taxpayer was given the opportunity to challenge this issue during the prior hearing on date mr velazquez entered in the case activity record there is no evidence that the filing of the notice_of_federal_tax_lien was improper the taxpayer did not formally propose any collection alternatives the filing is upheld three days later the determination followed in the form of a notice_of_determination concerning collection action s under sec_6320 and or notice when he filed the petition petitioner resided in new york state in the petition he asks for a redetermination of the deficiency set forth in the notice he claims the determinations of tax and additions to tax set forth in the notice are based on the following error petitioner was not responsible for the full amount of interest assessed because he was not tendered a settlement offer before commencement of litigation petitioner avers the respondent discriminated against the petitioner by not offering him a settlement offer and closing_agreement of the type offered to other investments sic in the same or related partnerships in which petitioner invested petitioner prays that we determine that he has no obligation to pay any additional interest or that he has a right to a collection_due_process_hearing on the substantive issue 2the notice is signed by appeals team manager john o'dea under the heading summary of determination it says only there is no evidence that the filing of the notice_of_federal_tax_lien was improper you did not formally propose any collection alternatives the filing is upheld enclosed with the notice is an attachment that appears to be mr velazquez's memorandum supplying the detail behind the summary moreover mr velazquez made an entry in the case activity record stating that he prepared the case closing documents we will therefore sometimes speak in terms of mr velazquez's determination to sustain the lien notice and to proceed with collection discussion i introduction a the motion the gravamen of the motion is that following the lien hearing mr velazquez correctly determined to proceed with collection because petitioner had offered no collection alternative and had raised only a challenge to the amount of his underlying liability which he could not do because previously at the levy hearing he had had the opportunity to dispute his underlying liability see sec_6330 respondent considers petitioner's claim that he is not responsible for the full amount of interest assessed because he was not tendered a settlement offer before commencement of litigation as raising a challenge to his underlying liability petitioner objects to the motion on the ground that a material question of fact exists whether respondent properly considered petitioner's request for similar treatment to other partnerships sic as a settlement alternative and not as a challenge to his liability b summary_judgment summary_judgment is a procedure used to expedite litigation it is intended to avoid unnecessary and expensive trials it is not however a substitute for trial it should not be used to resolve genuine disputes over issues of material fact e g 88_tc_794 a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that there is no genuine issue of material fact and the court will draw any factual inferences in the light most favorable to the nonmoving party 134_tc_13 c collection procedures the following provisions of the internal_revenue_code and the regulations concerning procedures for collection_of_taxes are pertinent sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a person liable for tax taxpayer when there exists a failure to pay the tax after demand for payment the lien generally arises at the time assessment is made sec_6322 sec_6323 provides that the lien shall not be valid against certain persons until the secretary files a notice of lien with the appropriate public officials sec_6320 sets forth procedures requiring the secretary to give the taxpayer notice that the lien has been filed and the opportunity for a hearing before appeals sec_6320 directs that in general the hearing is to be conducted in accordance with the procedures specified in sec_6330 d e and g sec_6330 provides in pertinent part that the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax including offers of collection alternatives which may include an offer-in- compromise sec_6330 provides that the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 provides in pertinent part that a n issue may not be raised at the hearing if the issue was raised and considered in a previous administrative or judicial proceeding and the person seeking to raise the issue participated meaningfully in such hearing or proceeding sec_301_6320-1 proced admin regs is specific to a cdp hearing following the issuance of a notice_of_federal_tax_lien and it provides in pertinent part t he taxpayer may not raise an issue that was raised and considered at a previous cdp hearing under sec_6330 or in any other previous administrative or judicial proceeding if the taxpayer participated meaningfully in such hearing or proceeding sec_6330 requires that appeals' determination following a hearing take into account the issues raised at the hearing by the taxpayer d scope of review when a taxpayer's underlying liability is properly before us following a cdp hearing we review the underlying liability de novo 114_tc_604 otherwise generally we review appeals' determination of the matters raised at the hearing for abuse_of_discretion see 117_tc_183 appeals abuses its discretion if its determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff'd 469_f3d_27 1st cir e arguments of the parties respondent argues that the only issue petitioner raised in the lien hearing was his claim that he was not responsible for the full amount of interest assessed because he was not tendered a settlement offer before the commencement of litigation respondent continues this statement appears to be a challenge to the underlying tax_liabilities which the petitioner had the opportunity to raise at the the levy hearing therefore the petitioner is now precluded from challenging the underlying liabilities and assessment of interest sec_6330 petitioner counters the court must view the statements in petitioner's adminis- trative file and the petition in the light most favorable to petitioner thus it can be inferred from petitioner's statements in his cdp request and petition that he was not challenging his underlying liability but was instead offering to settle the case taking these inferences into account summary_judgment is inappropriate because respondent has not shown that the requirements of sec_6320 and sec_6330 have been met in other words petitioner argues that respondent misidentified the issue he raised in the lien hearing which was not his underlying liability for tax and interest for and but rather was his offer to settle his case he adds it is reasonable to infer from the statement on petitioner's cdp request that he was attempting to settle his case and not challenge the underlying liability this is not an unreasonable inference petitioner's statements provide a reasonable estimation of how much petitioner was willing to settle for namely the settlement offer given to other partnerships petitioner concludes in order to be entitled to summary_judgment respondent must show that there are no material facts at issue and that he is entitled to judgment as a matter of law respondent cannot meet this burden because a question of material fact exists whether statements contained in petitioner's cdp request and petition should be treated as a settlement offer accordingly respondent's motion must be denied ii discussion mr velazquez's conclusion that petitioner was attempting to raise a challenge to the amount of his underlying tax_liability is understandable since on the lien hearing request form petitioner did not identify an offer-in-compromise or other collection alternative as his reason for disagreeing with the lien notice he claimed only that he had not been treated the same as other partners who were offered settlements how mr velazquez pigeonholed the claim however is unimportant to the extent petitioner was raising a liability challenge mr velazquez was correct in concluding that sec_6330 precluded him from doing so since he had the opportunity to dispute his liability in response to the levy notice to the extent he was asking to settle his liability or to compromise the interest assessments those were the identical issues petitioner had raised during the levy hearing and the question is one of whether sec_6320 and sec_6330 precluded him from again raising them during the lien hearing as stated supra sec_301_6320-1 proced admin regs is specific to a cdp hearing following a notice_of_federal_tax_lien in pertinent part it states that a taxpayer may not raise at the hearing an issue that was raised and considered at a previous cdp hearing under sec_6330 or in any other administrative_proceeding and the person participated meaningfully in the previous hearing or proceeding because in response to the levy notice petitioner did not timely request a cdp hearing the levy hearing was an equivalent_hearing which technically may not be a cdp hearing under sec_6330 we have held however that an equivalent_hearing is indisputably an 'administrative proceeding' within the meaning of sec_6330 and by inference sec_301_6320-1 proced admin regs see west v commissioner tcmemo_2010_250 wl at thus the levy hearing was at least an administrative_proceeding within the meaning of sec_301_6320-1 proced admin regs and there is no doubt that petitioner claimed at the levy hearing that he had not been treated the same as other partners who were offered settlements indeed one of his grounds for requesting the levy hearing was the taxpayer was an investor in a partnership the liability settled for with the other partners was substantially less than the amount billed the taxpayer the taxpayer requests equal treatment also during the levy hearing petitioner's representative mr bobrow raised the issue of interest abatement and claimed that the other partners were offered a settlement with respect to interest that was not offered to petitioner appeals' decision letter following the levy hearing shows that appeals considered and rejected both petitioner's settlement claim and his interest abatement claim finally there is ample evidence that petitioner by way of his representative mr bobrow participated meaningfully in the levy hearing petitioner's reason set forth in the lien hearing request form for disagreeing with the lien notice was that he had not been treated the same as other partners who were offered settlements whether his claim was that he had not been offered an equivalent settlement or whether his claim was for an abatement of interest or both those claims were thoroughly aired at the levy hearing sec_301 3it is unclear whether in assigning error to the determination petitioner is claiming that appeals erred in disregarding his claim for sec_6404 interest abatement independent of his claim that appeals erred in disregarding his offer to continued e proced admin regs precluded petitioner from raising those issues at the lien hearing mr velazquez may have erred in concluding that petitioner was challenging his underlying liability but that was harmless error since preclusion was required by the regulations petitioner makes no claim that sec_301_6320-1 proced admin regs is invalid error is harmless when it causes no prejudice or does not affect the ultimate determination in the case see eg 129_tc_58 watchman v commissioner tcmemo_2012_113 harmless error does not give rise to an abuse_of_discretion see perkins v commissioner t c pincite no genuine dispute as to any material fact stands in the way of our summarily determining as a matter of law that the determination should stand and that respondent may proceed with collection petitioner's assignment of error to the determination is that respondent erred in determining to proceed with collection of the assessed amounts because he failed to extend to petitioner a settlement offer that allegedly he had extended to others we have determined that appeals was precluded from considering that issue during the lien hearing petitioner assigns no continued settle his case he neither mentions sec_6404 nor avers facts establishing his right to abatement in any event for the reasons set forth in the text petitioner was precluded by sec_6330 from making a claim for either during the lien hearing other error to the determination the determination must stand petitioner had the cdp hearing to which he was entitled iii conclusion to reflect the foregoing an appropriate order and decision will be entered for respondent
